       Case: 3:18-cv-00327-jdp Document #: 116 Filed: 03/04/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



YVONNE MART FOX, GRANT NESHEIM,
DANIELLE DUCKLEY, and SHELLY                     Case No.: 18-cv-00327-JDP
KITSIS, individually and on behalf of all others
similarly situated,

                             Plaintiffs,

       v.

IOWA HEALTH SYSTEM, doing business as
UNITYPOINT HEALTH, an Iowa non-profit
corporation,

                             Defendant.



                                     FINAL JUDGMENT

       The Court having previously issued its final order approving as fair, reasonable and

adequate the Proposed Class Action Settlement, and having approved the award of attorneys’ fees

and costs, as well as service awards, hereby enters final judgment as defined in Federal Rule of

Civil Procedure 58(a) in this Action as between Plaintiffs and Defendant. Pursuant to this Final

Judgment:

       1.     All terms in initial capitalization used in this Judgment shall have the same

meanings as set forth in the Settlement Agreement, unless otherwise defined herein.

       2.     Upon the date of entry of this Final Judgment, Class Representatives and Settlement

Class members shall be deemed to have released any and all Released Claims as against all

Released Parties.

       3.     The parties and all Settlement Class members who did not opt-out of the Settlement



                                              -1-
         Case: 3:18-cv-00327-jdp Document #: 116 Filed: 03/04/21 Page 2 of 4




in accordance with the Court approved opt-out procedures and deadlines are bound by the terms

of the Settlement Agreement and are hereby ordered to comply with the terms of the Settlement

Agreement. A list of Settlement Class members who properly opted out of the Settlement is

attached to this judgment as Exhibit A. Class members on this list are no longer parties to this

Action and are not bound by the Settlement Agreement.

         4.       Without affecting the finality of the Court’s Judgment in any way, the Court retains

jurisdiction over this matter in accordance with the Settlement Agreement.

         5.       This Action is dismissed in its entirety on the merits but without prejudice for the

purpose of retaining jurisdiction over the settlement, with all parties to bear their own costs and

attorneys’ fees except as provided by the Settlement Agreement and the Court’s orders.

         6.       The Clerk is hereby instructed to enter Judgment forthwith.



         IT IS SO ORDERED.

         Entered this 4th day of March, 2021.

                                                        /s/

                                                        James D. Peterson
                                                        United States District Judge


                                                        /s/
                                                        ______________________________
                                                        Peter Oppeneer
                                                        Clerk of Court



4824-9324-2074, v. 5




                                                  -2-
Case: 3:18-cv-00327-jdp Document #: 116 Filed: 03/04/21 Page 3 of 4




                 Exhibit A
                  Case: 3:18-cv-00327-jdp Document #: 116 Filed: 03/04/21 Page 4 of 4

                                 CA5357‐ UnityPoint Health
                                     Opt Out Report


Tracking Number      DOC ID     Date Submitted     State     Country

   1022243          900000001    11/2/2020          IA         US
   247256           900000002    11/2/2020          NE         US
   846921           900000003    11/2/2020          IL         US
   780420           900000004    11/2/2020          IL         US
    15985           900000005    11/2/2020          WI         US
   1066188          900000006     11/2/2020         WI         US
   1386209          900000007     11/3/2020         WI         US
    545336          900000008     11/4/2020         IL         US
   1300064          900000009    11/4/2020          IL         US
   1411139          900000011    11/5/2020          IA         US
    625402          900000012     11/6/2020         IA         US
    906536          900000013     11/5/2020         IL         US
   1004681          900000014    11/5/2020          IA         US
    838009          900000019     11/4/2020         IL         US
    846767          900000021     11/4/2020         IL         US
    557752          900000023     11/4/2020         IA         US
    254779          900000024     11/4/2020         IA         US
    904919          900000025     11/9/2020         IL         US
    908936          900000026     11/9/2020         IL         US
    865045          900000027     11/9/2020         IL         US
    939468          900000028    11/10/2020         IL         US
    423391          900000029     11/9/2020         IA         US
    402441          900000030    11/10/2020         IA         US
   1245469          900000031    11/11/2020         IA         US
    899843          900000032    11/12/2020         IL         US
    671153          900000033    11/16/2020         IL         US
   1428214          900000034    11/16/2020         IL         US
    436571          900000035     11/4/2020         IA         US
   1078066          900000036    11/17/2020         IA         US
    243963          900000037    11/17/2020         IA         US
   1109762          900000038    11/18/2020         WI         US
    304183          900000039    11/18/2020         IA         US
    526936          900000040    11/19/2020         FL         US
   1077467          900000041    11/19/2020         WI         US
    396649          900000042    11/20/2020         IA         US
    975561          900000043    11/19/2020         IL         US
    615668          900000044    11/18/2020         IA         US
    959039          900000045    11/18/2020         IA         US
    794793          900000046    11/18/2020         WI         US
    916803          900000047    11/21/2020         IL         US
    842479          900000048    11/21/2020         IL         US
    331245          900000050    11/23/2020         IA         US
    336971          900000051    11/23/2020         IA         US
    826788          900000052    11/23/2020         IA         US
    653993          900000053    11/23/2020         IA         US
    661767          900000054    11/23/2020         IA         US
   1378976          900000055    11/24/2020         IL         US
   1154956          900000056    11/28/2020         IL         US
    147246          900000058     11/5/2020         IA         US
    600649          900000060    11/30/2020         CA         US
   1312664          900000061    11/30/2020         IL         US
    875699          900000062    11/30/2020         IL         US
    991151          900000063     12/2/2020         NE         US
    891011          900000066    12/11/2020         IL         US
    620321          900000067    12/11/2020         IL         US
     11286          900000068    12/16/2020         WI         US
    293172          900000069    12/17/2020         IA         US
   1033480          900000073    12/29/2020         IA         US
    383623          900000071    12/30/2020         WI         US
    901399          900000074    12/31/2020         IL         US
    860712          900000075    12/31/2020         IL         US
    877481          900000076    12/29/2020         IL         US
    890780          900000077    12/29/2020         IL         US
   1073396          900000078    12/28/2020         IA         US
   1082717          900000079    12/29/2020         WI         US
    413452          900000080     1/4/2021          IA         US
    413443          900000081     1/4/2021          IA         US
   1169370          900000082    1/23/2021          IA         US
